Graffeo, J.
Appeal from a decision of the Supreme Court, Madison County (O’Brien, III, J.), dated June 18, 1999, which imposed sanctions on defendant’s counsel.
In this consumer debt collection action, plaintiff moved for summary judgment dismissing the complaint. On behalf of defendant, its client, Andrew F. Capoccia Law Centers, L. L. C. (hereinafter Capoccia) opposed the motion, asserting that plaintiff failed to establish entitlement to summary judgment, and cross-moved for summary judgment dismissing the complaint. In an affidavit opposing the cross motion, plaintiff sought the imposition of sanctions against Capoccia. Supreme Court issued a decision granting plaintiff’s motion, imposing sanctions against Capoccia in the amount of $500 and directing plaintiffs counsel to submit an order. Before an order or judgment on the decision was signed or entered, defendant apparently filed for bankruptcy. As plaintiff concluded that the automatic stay of collection efforts against defendant attendant to the filing of a bankruptcy petition (see, 11 USC § 362) prevented the entry of an order of sanctions against Capoccia, it appears that plaintiff has not pursued such an order. Nevertheless, Capoccia purports to appeal from so much of Supreme Court’s decision that imposed sanctions.
As Supreme Court’s decision imposing sanctions has not yet been reduced to an order, this Court lacks jurisdiction to entertain the issues raised in the briefs of the parties and the appeal must be dismissed (see, CPLR 5512 [a]; O’Fennell Corp. v O’Fennell’s of Pine Hill, 188 AD2d 981; Burometto v Town of Schodack, 85 AD2d 805, appeal dismissed 55 NY2d 1036).
Cardona, P. J., Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, with costs.